DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 6/23/22.  Claims 1-20 are pending in the application.  Claims 11-20 have been added.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claim(s) 1-4, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas (US 9,811,597) and further in view of Zhang et al. (US 2014/0189000).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas in view of Zhang, and further in view of Myka et al. (US 2005/0120050).
Claim(s) 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas in view of Zhang, and further in view of Kim et al. (US 2015/0120717).
Claims 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas in view of Zhang, and further in view of Applicant’s Admitted Prior Art (AAPA).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pappas in view of Zhang, and further in view of Spivack et al. (US 2012/0272160).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 1 and 10, the limitation of “search for at least one user related to a target specialty, in response to an inquiry related to a target specialty, based on one or more pieces of information indicating one or more specialties including the piece of information indicating the specialty, the one or more pieces of information being previously stored in the memory”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, “search” in the context of this claim encompasses the user thinking about the one or more pieces of information they were informed about so they can recommend it to another person. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	
 At step 2a, prong two, this judicial exception is not integrated into a practical application.  The claims recite circuitry, a communication terminal, memory, and one or more processors, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving messages, storing data, and searching such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites “acquire a message”, “obtain a piece of information,” and “store, in a memory, the piece of information.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “acquire a message” and “obtain a piece of information”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”
With respect to “store, in a memory, the piece of information”, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	
With respect to claim 2, the limitation further defines the message, which mere data and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 3, the limitation is directed towards “store, in the memory, the piece of information” and “determine one user”, which has been discussed above with respect to data gathering as well-understood, routine, and conventional and does not amount to significantly more than the above-identified judicial exception.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

With respect to claim 4, the limitation is directed towards determining the value and updating the value, which has been discussed above with respect to data gathering as well-understood, routine, and conventional and does not amount to significantly more than the above-identified judicial exception. See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

With respect to claim 5, the limitation is directed towards storing and deleting information, which has been discussed above with respect to data gathering as well-understood, routine, and conventional and does not amount to significantly more than the above-identified judicial exception.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

With respect to claim 6, the limitation is directed towards deleting information, which has been discussed above with respect to data gathering as well-understood, routine, and conventional and does not amount to significantly more than the above-identified judicial exception.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

With respect to claim 7, the limitations are the same as claim 1, which have been addressed above.  Claim 7 adds the “provide” step, however, these elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra-solution activity.  Additionally, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II) “Presenting offers and gathering statistics.

With respect to claim 8, the limitations recite, “receive a message”, “transmit”, and “provide a search result”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”  Further, regarding the “provide” step, however, these elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra-solution activity.  Additionally, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II) “Presenting offers and gathering statistics.

With respect to claim 9, the limitations recite, “acquire the message”, “transmit”, and “provide a search result”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”  Further, regarding the “provide” step, however, these elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra-solution activity.  Additionally, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II) “Presenting offers and gathering statistics.

With respect to claims 11, 16, and 19, the claims are directed towards storing, determining and weighing.  The “store” limitation does not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea. The courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.” Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  
The “determine” and “weight” limitations, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine” and “weight” in the context of this claim encompasses the user counting the amount of iterations of the information and giving it priority.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

With respect to claims 12, 13, 17, 18, and 20, the claims are directed towards obtaining information.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.  The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

With respect to claims 14 and 15, the limitations are directed towards classifying data.  Under broadest reasonable interpretation, this covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, “classify” in the context of this claim encompasses the user deciding what the information is.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas (US 9,811,597) and further in view of Zhang et al. (US 2014/0189000).

With respect to claim 1, Pappas teaches an information processing device, comprising circuitry configured to 
acquire a message to be transmitted to a communication terminal (Pappas, Col. 43 Li. 1-3, a request to publish a feed item may be received by one or more servers from a user's device.) and user information corresponding to the communication terminal (Pappas, Col. 45 Li. 25-27, user mentioned in the feed item),
obtain a piece of information indicating a specialty from the message (Pappas, Col. 45, Li. 60-61, Returning to FIG. 15, at block 1504, a topic associated with the entity or with the feed item is identified.), 
store, in a memory, the piece of information indicating the specialty in association with the user information (Pappas, Fig. 19 & Col. 45 Li. 37-40, FIG. 19, a list of people 1908 can be generated. Each identified person 1910 and 1912 includes information about the person's role 1914 and 1916 in an organization, one or more topics he/she has influence over 1918 and 1920); and 
search for at least one user related to a target specialty, in response to an inquiry related to the target specialty (Pappas, Col. 45 Li. 50-51, a request to search for entities that are influencers on the topic Acme), the search based on one or more pieces of information indicating one or more specialties including the piece of information indicating the specialty, the one or more pieces of information being stored in the memory (Pappas, Col. 45 Li. 53-57, Topical influencers may be identified by performing an algorithm as described below at block 1506 & Col. 45 Li. 8-10, an entity is determined to be a topical influencer of the identified topic based on one or more factors.).
Pappas doesn't expressly discuss acquire a message to be transmitted to a communication terminal and user information corresponding to the communication terminal.
Zhang discloses acquire a message to be transmitted to a communication terminal and user information corresponding to the communication terminal (Zhang, pa 0027 & Fig. 1a, FIG. 1A provides an example and a social media platform 100. In this example, users 110 A, 110 B, 110 C and 110 D are illustrated. Each of the users as a computing device 112 A, 112 B, 112 C or 112 deep, respectively, connected to a network 120 & Fig. 3 & pa 0061, In this example, a field 330 stores information about other users mentioned in the message.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pappas with the teachings of Zhang because indicates the user of that terminal that has authority on a particular topic (Zhang, pa 0007 & 0027).

With respect to claim 2, Pappas in view of Zhang teaches the information processing device according to claim 1, wherein the message to be transmitted is a thank-you message expressing appreciation to a user of the communication terminal (Pappas, Col. 28 Li. 45-46, the database system receives a message (e.g., a post or status update) associated with a first user), and the piece of information is at least one word corresponding to at least one of a common noun and a proper noun from the thank-you message (Pappas, Col. 43 Li. 62-63, the identified topic may be the name of a user, a group).

With respect to claim 3, Pappas in view of Zhang teaches the information processing device, according to claim 1, wherein the circuitry is configured to store, in the memory, the piece of information in association with a value (Pappas, Col. 50 Li. 47-49, the topical influence value of block 1706 may be stored in a database table in connection with a user ID); determine the value according to at least one of a number of extractions performed on the piece of information or a latest extraction date (Pappas, Col. 49 Li. 62 – Col. 50 Li. 6, the weight may depend on how an entity's contribution to a topic engages other entities in an online social network. For example, if a feed item submitted by a user is shared over one hundred times in an online social network, this reaction may increase the user's topical influence value. In contrast, if a user posts one hundred feed items resulting in only 10 shares of a feed item, this reaction may be weighted less. In another example, if a user receives likes, comments, and shares of his post from one hundred different people instead of one hundred messages from one person, then this may be weighted more heavily in calculating an entity's level of influence on a topic.); and determine one user from the at least one user based on the value associated with each piece of information (Pappas, Col. 45 Li. 49-53, Further, in FIG. 20, the users are ranked and displayed in the list 2008 according to their level of influence. By displaying users in order of their level of influence, it may encourage users to further contribute to the topic Acme to increase their level of influence.).

With respect to claim 4, Pappas in view of Zhang teaches the information processing device, according to claim 3, wherein the circuitry is configured to: determine the value according to the number of extractions and the latest extraction date; and update the value each time a date changes (Pappas, Col. 50 Li. 49-51, the topical influence value may be periodically updated as new user interactions with the identified topic are detected.).

With respect to claim 8, Pappas in view of Zhang teaches an information processing system, comprising: the information processing device according to claim 1; a message processing device configured to receive a message in which the communication terminal is specified (Pappas, Col. 28 Li. 45-46, the database system receives a message (e.g., a post or status update) associated with a first user) and transmit the message to the information processing device (Col. 28 Li. 59, the message is added to a table); and an information providing device configured to transmit, to the information processing device, the inquiry related to the target specialty (Col. 43 Li. 50-52, a request to search for entities that are influencers on the topic Acme is communicated to one or more computing devices), and provide a search result indicating the user searched by the information processing device (Col. 43 Li. 55-57, The result of a database query and/or of the algorithm is displayed as a list of entities influential on Acme 2008 in FIG. 20.).

With respect to claim 9, Pappas in view of Zhang teaches an information processing system, comprising: the information processing device according to claim 1; a mail acquisition device configured to acquire the message from a terminal configured to send the message to the communication terminal and transmit the message to the information processing device (Col. 28 Li. 45-46, the database system receives a message (e.g., a post or status update) associated with a first user); and an information providing device configured to transmit, to the information processing device, the inquiry related to the target specialty (Col. 43 Li. 50-52, a request to search for entities that are influencers on the topic Acme is communicated to one or more computing devices), and provide a search result indicating the user searched by the information processing device (Col. 43 Li. 55-57, The result of a database query and/or of the algorithm is displayed as a list of entities influential on Acme 2008 in FIG. 20.).

With respect to claim 10, the limitations are essentially the same as in claim 1, and are thus rejected for the same reasons.

With respect to claim 14, Pappas in view of Zhang teaches the information processing device according to claim 1, wherein the circuitry is configured to: classify the piece of information as either general or technical (Pappas, Col. 44 Li. 1-57, determining a topic of a feed item based on different identifiable phrases being present in the feed item).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas in view of Zhang, and further in view of Myka et al. (US 2005/0120050).

With respect to claim 5, Pappas in view of Zhang teaches the information processing device, according to claim 3, as discussed above.  Myka teaches wherein the memory has a maximum limit for a number of pieces of information to be stored for each user, and wherein the circuitry is configured to delete, from the memory, one or more pieces of information in response to storing one or more new pieces of information that exceed the maximum limit (Myka, pa 0098, If the limit has been reached, the objects to be deleted are selected (step 1516) and then deleted (step 653). In more detail, if the limit has been reached, possible candidates for deletion are determined based on upload status and access frequencies).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pappas in view of Zhang with the teachings of Myka to create space in memory (Myka, pa 0096).

With respect to claim 6, Pappas in view of Zhang and Myka teaches the information processing device, according to claim 5, wherein the circuitry is configured to delete, from the memory, the one or more pieces of information previously stored, in an ascending order of the latest extraction date  (Myka, pa 0098, If the limit has been reached, the objects to be deleted are selected (step 1516) and then deleted (step 653). In more detail, if the limit has been reached, possible candidates for deletion are determined based on upload status and access frequencies).

Claim(s) 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas in view of Zhang, and further in view of Kim et al. (US 2015/0120717).

With respect to claim 11, Pappas in view of Zhang teaches the information processing device according to claim 1, as discussed above.  Kim teaches wherein the circuitry is configured to: store the piece of information in association with a value; determine the value based on a number of extractions performed on the piece of information (Kim, pa [0263] Furthermore, at block 2210, between each user pair (e.g. A, B), the server computes a weight associated with the link or edge between the pair A, B, where the weight is a function of at least the number of instances A mentions B, the number of instances A replies to B, and the number of instances A re-posts content from B. For example, the higher the number of instances, the higher the weighting.); and weight the value according to a most recent date of extraction of the piece of information (Kim, [0266] In an example embodiment, the weighting is also based on how recent did the interaction (e.g. the re-post, the mention, the reply, etc.) take place. The `recent` grading may be computed by determining the difference in time between the date the query is run and the date that an interaction occurred. If the interactions took place more recently, the weighting is higher, for example.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pappas in view of Zhang with the teachings of Kim because it allows identification of top influencers (Kim, pa 0244).

With respect to claims 16 and 19, the limitations are essentially the same as claim 11, and are thus rejected for the same reasons.

Claims 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas in view of Zhang, and further in view of Applicant’s Admitted Prior Art (AAPA).

With respect to claim 12, Pappas in view of Zhang teaches information processing device according to claim 1, as discussed above.
AAPA teaches wherein the circuitry is configured to: obtain the piece of information from the message by morphological analysis (AAPA, pa 0060, For example, the message part is divided into words by morphological analysis to extract a word that is a common noun or a proper noun. Since the morphological analysis is a well-known analysis method, a detailed description of the morphological analysis is omitted here.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pappas in view of Zhang because it indicates a word that is a common noun or a proper noun (AAPA, pa 0060).

With respect to claim 13, Pappas in view of Zhang teaches information processing device according to claim 1, as discussed above.
AAPA teaches information processing device according to claim 1, wherein the circuitry is configured to: obtain the piece of information by extracting common nouns and proper nouns from the message (AAPA, pa 0060, For example, the message part is divided into words by morphological analysis to extract a word that is a common noun or a proper noun. Since the morphological analysis is a well-known analysis method, a detailed description of the morphological analysis is omitted here.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pappas in view of Zhang because it indicates a word that is a common noun or a proper noun (AAPA, pa 0060).

With respect to claims 17 and 18, the limitations are essentially the same as claims 12 and 13, and are thus rejected for the same reasons.

With respect to claim 20, the limitations are essentially the same as claim 12, and are thus rejected for the same reasons.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pappas in view of Zhang, and further in view of Spivack et al. (US 2012/0272160).

With respect to claim 15, Pappas in view of Zhang teaches the information processing device according to claim 14, as discussed above.
Spivack teaches wherein the circuitry is configured to: classify the piece of information as general in response to the piece of information being registered as a general noun (Spivack, pa 0078, 2) For each message, detect language tokens (e.g. semi-colons, comma's, whitespaces, others, etc.) and identify social network tokens (e.g., hash tags, @ tags, + tags, or other tags, URLs/URIs, usernames, emoticons, micro-syntax, etc.). 3) For each message, assign part-of-speech tags to words using, for example, a dictionary (e.g. noun, adjective, verb, pronoun, unknown). 4) Collect nouns, pronouns and/or unknown words from all messages and take the most frequently occurring N words. 5) Refine/optimize this list of words by omitting common words and written expressions using dictionaries.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pappas in view of Zhang with the teachings of Spivack because it identifies the phrases that are important and not important (Spivack, pa 0078).

Response to Arguments
35 U.S.C. 101 rejections
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.  Applicant argues that the amendments disclosing “acquire a message to be transmitted to a communication terminal and user information corresponding to the communication terminal” and “search for at least one user related to a target specialty, in response to an inquiry related to the target specialty” render the 35 U.S.C. 101 rejections moot.  The Examiner respectfully disagrees.  
The abstract idea of the claim is the limitation “search for at least one user related to a target specialty, in response to an inquiry related to the target specialty” because, under its broadest reasonable interpretation, it covers performance of the limitation in the mind but for the recitation of generic computer components. For example, other than the “circuitry” language, “search” in the context of this claim encompasses the user thinking about the one or more pieces of information they were informed about so they can recommend it to another person. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 The limitation “acquire a message to be transmitted to a communication terminal and user information corresponding to the communication terminal” recites a communication terminal, however, this is recited as a high-level of generality (i.e., as a generic device performing a generic computer function of receiving a message) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169